Citation Nr: 0918916	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  96-45 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected lumbosacral strain with 
degenerative disc disease.

6.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected cervical strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1972 and from October 1990 to March 1993.  He also served on 
active duty for training from November 1985 to February 1986.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In February 2000, a hearing was held before a Veterans Law 
Judge.  The case was remanded by the Board in January 2001.  
The case has now been returned to the Board for further 
appellate review.  

The Veterans Law Judge who conducted the hearing in February 
2000 has since left the Board.  The Board wrote to the 
Veteran in January 2009 and asked if he desired another 
hearing, but he did not reply.  Accordingly, the Board 
concludes that the Veteran does not desire another hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  A chronic lung disorder (to include chronic bronchitis 
and chronic obstructive pulmonary disease) was not present 
during service, was not manifest until many years after 
service, and there is no competent evidence that that the 
Veteran's current lung disabilities may be related to service 

2.  Bilateral pes planus was noted on entrance into service, 
and did not increase in severity during service beyond the 
natural progress of the disorder.

3.  The Veteran's lumbosacral strain with degenerative disc 
disease has not been productive of residuals such as fracture 
of a vertebra with cord involvement resulting in the Veteran 
being bedridden or requiring long leg braces; complete bony 
fixation of the spine at an unfavorable angle; or ankylosis 
of the entire spine.

4.  The cervical strain with degenerative disc disease has 
not resulted in more than severe intervertebral disc 
syndrome, or any incapacitating episodes due to 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder, to include chronic 
bronchitis and chronic obstructive pulmonary disease, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for a disability rating higher than 60 
percent for lumbosacral strain with degenerative disc disease 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (2002), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008), effective September 26, 
2003.

4.  The criteria for a disability rating higher than 40 
percent for cervical strain with degenerative disc disease 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 
5290, 5293 (2002), effective prior to September 26, 2003; 68 
Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2008), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2003 and February 2004 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The correspondence 
adequately informed the Veteran that he should submit any 
additional evidence that he had in his possession by noting 
that it was ultimately the Veteran's obligation to make sure 
that evidence was received by the RO, and that he should 
submit current medical treatment records for the claimed 
conditions.  The Veteran was also provided information 
regarding the assignment of potential disability ratings and 
effective dates in March 2006.  He was again provided 
information regarding his claims in April 2008.  He was 
allowed an opportunity to submit evidence, and the claims 
were subsequently readjudicated in August 2008.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran has had a hearing.  The Veteran's service medical 
records have been obtained.  His post-service medical 
treatment records have also been obtained.  In addition, 
records were obtained from the Social Security 
Administration.  The Veteran has been provided VA disability 
evaluation examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to consider the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Pulmonary Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis or arthritis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If pulmonary tuberculosis is manifest 
within three years of service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in the Veteran testified that he was 
seen for multiple respiratory problems while in service.  He 
further stated that he had experienced continuous lung 
problems ever since then.  The Board must consider the 
credibility of the Veteran's testimony in light of all the 
evidence in the file.  See Pearlman v. West, 11 Vet. App. 443 
(1998).  

With respect to the Veteran's initial period of service, the 
Board notes that in March and November 1971, the Veteran was 
diagnosed as having upper respiratory infections (URIs).  
Nevertheless, there is no objective evidence of chronic lung 
problems.  On separation examination in March 1972, the 
Veteran denied any pulmonary trouble.  Examination of the 
lungs, chest was negative.  A chest X-ray on that date was 
negative for abnormality.  It was noted that he was 
physically qualified for general military service.

The RO also obtained the Veteran's post-service medical 
records from the Decatur VA Medical Center (VAMC) dated in 
1981.  In July 1981, he was afforded a VA examination for 
possible exposure to toxic chemicals.  Physical examination, 
including of the lungs was normal.  

Upon VA examination in March 1982, the Veteran stated he had 
a chronic cough that started during active service.  Physical 
examination was essentially normal.  X-rays of the right foot 
and chest, as well as pulmonary function tests, were normal.  
The examiner diagnosed "lung condition, history of, not 
found on this examination."  

The RO obtained the Veteran's service medical records from 
his additional periods of service.  Service medical records 
from his period of active duty for training from November 
1985 to February 1986 show that on entrance examination in 
September 1985, he denied any pulmonary trouble.  Examination 
of the lungs and chest was normal.  The Veteran was assigned 
a physical profile of "1" for his lower extremities and a 
physical profile of "1" for his physical capacity or 
stamina.  In January and February 1986, the Veteran was 
diagnosed as having bronchitis.      

On quadrennial examination in May 1990, the Veteran gave a 
history of shortness of breath.  The examiner made a notation 
of shortness of breath, possibly out of shape.  Examination 
of the lungs and chest was normal. 

The Veteran was afforded a VA examination in October 16, 
1990.  Respiratory examination was normal.  X-rays of the 
chest were normal. 

Service medical records show that in February and April 1991, 
the Veteran complained of shortness of breath.  On medical 
board evaluation in September 1991, the Veteran again 
reported shortness of breath.  Examination of the lungs and 
chest was normal. 

In October 1991, the Veteran was diagnosed as having a URI.  
In November 1991, he stated that he had right foot pain for 
one year.  He was also diagnosed as having a viral syndrome 
in November 1991.  The Veteran was diagnosed as having a URI 
and bronchitis in September 1992.  

On separation examination in March 1993, the Veteran gave a 
history of shortness of breath.  Examination of the lungs and 
chest was normal.  The examiner diagnosed questionable 
chronic obstructive pulmonary disease (COPD) and pain in the 
right foot with cold weather.  It was noted that he had 
normal chest X-rays.  

He was afforded a VA general medical examination in September 
1993.  It was stated that he had a 20 pack year history of 
smoking, and a history of bronchitis.  On examination of the 
respiratory system, the chest was symmetrical, lung fields 
were clear, and there was no cough or expectoration.  A chest 
X-ray was within normal limits except for minimal pulmonary 
discoid atelectasis anteriorly at the basal part of the left 
lung.  The examiner diagnosed COPD and smoker's bronchitis.

The RO obtained the Veteran's private and VA treatment 
records and afforded him additional VA examinations.  The 
Veteran was diagnosed as having acute bronchitis by Dr. Jimmy 
Graham in March 1995.  VA treatment records show that he was 
diagnosed as having bronchitis in April 1995.  On VA 
examination in April 1996, the Veteran was again diagnosed as 
having bronchitis.  

The Board remanded the case for the purpose of obtaining a 
medical opinion for the purpose of interpreting the medical 
evidence.  This medical opinion, which is the only relevant 
opinion which is of record, weighs against the claim.  The 
report of a respiratory disorders examination conducted by 
the VA in November 2007 shows that the examiner reviewed the 
claims file and examined the Veteran for the purpose of 
assessing the presence and etiology of any pulmonary 
disorder.  The report reflects that the Veteran stated that 
he had been diagnosed with COPD, but was unable to recall the 
onset of that diagnosis.  He reported that he began smoking 
in 1971 and smoked until 1972 when he quit.  He then resumed 
smoking in 1983 and continued smoking to the present time.  
He currently smoked about one pack of cigarettes a day, and 
there had been a period for about five years in which he 
smoked two packs a day.  He reported having an occasional 
cough, which was productive of brownish, or occasionally 
yellowish, phlegm.  He reported that he had bronchitis in the 
past but was unable to recall how many times.  

Following examination, the diagnosis was COPD (Chronic 
Bronchitis).  The examiner concluded however, that the COPD 
was not due to any active duty military or in-service disease 
or injury.  The etiology of his COPD was his long-standing 
tobacco abuse.  The examiner concluded that the service 
episodes of upper respiratory infections and bronchitis were 
acute episodes which were treated and resolved.  The examiner 
specifically noted that the Veteran brought copies of medical 
information including a service medical history dated in 
March 1993 which listed "chronic cough with DOE; smoker; ? 
COPD."  The examiner concluded, however, that based on the 
totality of the evidence, the earliest documented diagnosis 
of COPD for this Veteran was October 22, 1999.  With respect 
to the document brought in by the Veteran, the VA examiner 
noted that there was a question of COPD, but no definitive 
diagnosis was provided.  

In summary, although the Veteran was treated for upper 
respiratory infections in service, a chronic lung disorder 
was not present during service, was not manifest until many 
years after service, and is not shown to have resulted from 
any incident or during service.  Accordingly, the Board 
concludes that a chronic pulmonary disorder was not incurred 
in or aggravated by service, and a chronic disorder such as 
bronchiectasis and tuberculosis may not be presumed to have 
been incurred in service.  

II.  Entitlement To Service Connection For Disorders of the 
Feet.

The Veteran contends that he did not have problems with his 
feet until military service.   

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

The Veteran's service medical records reflect that on 
entrance examination he had bilateral pes planus.  These 
service medical records showed that on entrance examination 
in November 1968, the Veteran denied a history of foot 
trouble however, the examiner diagnosed mild pes planus.  The 
Veteran was assigned a physical profile of "1" for his 
lower extremities.  

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
Veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the Veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the Veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the Veteran's knee condition 
actually improved while he was in service).

In the present case, there is no indication in the service 
medical records that the Veteran's pre-existing pes planus 
increased in severity during service.  There are no 
significant records of complaints pertaining to pes planus in 
the service treatment records.   The Board has noted that in 
August 1971, he was provided a profile allowing him to wear 
soft shoes or shower clogs.  However, on separation 
examination in March 1972, the Veteran denied any foot 
trouble.  Examination of the feet was normal.  The Veteran 
was again assigned a physical profile of "1" for his lower 
extremities.

Upon VA examination in March 1982, the Veteran stated that he 
injured his right foot during service while stationed in 
Texas and received treatment.  He did not recall how he 
injured the foot.  He then re-injured his right foot while 
stationed in Vietnam, when a locker fell on it.  He stated 
that x-rays of the foot were negative during service and he 
was advised to wear shower clogs.  He continued to have 
problems with his foot.  Physical examination was essentially 
normal.  X-rays of the right foot were normal.  The examiner 
diagnosed "[r]ight foot condition, history of, not found on 
this examination."  

The RO obtained the Veteran's service medical records from 
his additional periods of service.  Service medical records 
from his period of active duty for training from November 
1985 to February 1986 show that on entrance examination in 
September 1985, he denied any foot trouble.  Examination of 
the feet was normal.  The Veteran was assigned a physical 
profile of "1" for his lower extremities and a physical 
profile of "1" for his physical capacity or stamina.    

On quadrennial examination in May 1990, the Veteran gave a 
history of foot trouble.  He stated that he suffered blunt 
trauma to his right foot in 1971 and had pain in cold 
weather.  Examination of the feet was normal. 

The Veteran was afforded a VA examination in October 16, 
1990.  Inspection of the right foot revealed no significant 
abnormalities, other than first degree pes planus.  There 
were no plantar calluses or hallux valgus.  X-rays of the 
right foot were normal. 

Service medical records show that in February and April 1991, 
the Veteran complained of foot trouble.

On medical board evaluation in September 1991, the Veteran 
again reported foot trouble.  He stated that he had 
occasional foot pain with cold weather.  Examination of the 
feet were normal. 

In November 1991, he stated that he had right foot pain for 
one year.  On physical evaluation board (PEB) in April 1992, 
it was determined that there was nothing in his records to 
cause the Veteran to be unfit because of his foot.  The PEB 
noted that this medical condition probably existed, but did 
not cause the Veteran to be unfit.   

On separation examination in March 1993, the Veteran gave a 
history of foot trouble.  Examination of the feet was normal.  
The examiner diagnosed pain in the right foot with cold 
weather.    

In March 1993, the Veteran claimed entitlement to service 
connection for, inter alia, a foot disorder.  He was afforded 
a VA general medical examination in September 1993.  
Examination of the feet was normal. 

There is also no evidence of the presence of arthritis of the 
feet within a year after separation from service.  The 
records pertaining to the feet from after separation from 
service contain no medical opinion linking current problems 
with the feet to service.  

The only medical opinion regarding whether there was 
aggravation of pes planus during service weighs against the 
claim.  The report of a feet examination conducted by the VA 
in   November 2007 reflects that the Veteran stated that he 
had painful cramps in his feet.  He said that while on active 
duty, he worked on a flight line and on computers, and notice 
that the cramping occurred primarily when he was standing.  
He related that he was unsure as to when the symptoms first 
began.  Following review of the claims file and physical 
examination of the Veteran, the examiner diagnosed mild pes 
planus left and right foot.  He further stated that it was 
his medical opinion that the Veteran's pes planus which was 
noted at the time of entry onto active duty did not undergo 
any permanent increase in severity during service.  He also 
noted that the clinical examination did not reveal any pain 
on palpation to the pedal structures or on manipulation of 
the joints.  

Based on the foregoing evidence, the Board finds that 
bilateral pes planus was noted on entrance into service and 
did not increase in severity during service beyond the normal 
progression.  Accordingly, the Board concludes that bilateral 
disorder of the feet was not incurred in or aggravated by 
service.  

III.  Entitlement To An Initial Disability Rating In Excess 
Of 60 Percent For Service-Connected Lumbosacral Strain With 
Degenerative Disc Disease.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old and new regulations in making 
its rating decisions.  The Veteran was provided notice of the 
new regulations.  Accordingly, there is no prejudice to the 
Veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under Diagnostic 
Code 5293, which provided that a 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  That Diagnostic Code, however, did not 
provide for a rating higher than 60 percent.

Alternative provisions include Diagnostic Code 5285 which 
provided that residuals of fracture of a vertebra with cord 
involvement resulting in the Veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Also, under Diagnostic Code 5286, a 100 percent rating was 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle. 

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  Again, however, the code 
does not provide for a rating higher than 60 percent.

For spine disorders that are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides as that a 100 percent 
rating may be assigned when there is unfavorable ankylosis 
of the entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  

The Board has reviewed all relevant evidence, to include the 
VA examination report dated in October 1997, the VA 
examination report dated in November 20087.  The Board 
observes that although the Veteran's impairment is 
pronounced, the Veteran's lower back condition is not 
productive of the specific manifestations contemplated for a 
rating higher than 60 percent under any alternative 
diagnostic codes, either old or new.  With respect to the old 
rating criteria, the Board notes that there is no evidence of 
residuals of fracture of a vertebra with cord involvement 
resulting in the Veteran being bedridden or requiring long 
leg braces.  Under Diagnostic Code 5285, a 100 percent rating 
was warranted if there is complete bony fixation (ankylosis) 
of the spine and an unfavorable angle under Diagnostic Code 
5286.  However, such findings are not noted in any of the 
medical evidence.  Thus, the manifestations contemplated for 
a rating higher than 60 percent under the old rating criteria 
are not met.  

Similarly, with respect to the new rating criteria, the Board 
finds that there is no evidence of unfavorable ankylosis of 
the entire spine.  On the contrary, ankylosis has never been 
diagnosed in any of the medical evidence.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 60 percent for disc disease of the spine are not 
met.  

IV.  Entitlement To An Initial Disability Rating In Excess Of 
40 Percent For Service-Connected Cervical Strain With 
Degenerative Disc Disease.

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 30 percent rating 
is warranted for limitation of motion of the cervical spine 
which is severe in degree.  A 30 or 40 percent rating may be 
assigned under Diagnostic Code 5287 if there is favorable or 
unfavorable ankylosis of the cervical spine.  These 
diagnostic codes do not provide for a rating higher than the 
current 40 percent.  

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could also be rated under 
Diagnostic Code 5293, which provided that a 60 percent rating 
was warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine provides in pertinent part that a 40 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire cervical spine.  That rating formula does not provide 
for a rating higher than 40 percent for a cervical spine 
disorder.  Regarding the Formula for Rating Intervertebral 
Disc Syndrome, evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  

The Board has reviewed all relevant evidence and finds that 
the cervical strain with degenerative disc disease have not 
resulted in more than severe intervertebral disc syndrome, or 
incapacitating episodes due to intervertebral disc syndrome.  
In this regard, the Board notes that the report of a VA 
examination conducted in October 1997 reflects that the 
Veteran had a history of sustaining a neck injury in a motor 
vehicle accident in service.  The VA examination noted that 
in service in May 1992 an MRI study showed a right C4-5 
paramedian herniated nucleus pulposus.  The Veteran reported 
that he had no feeling in his hands.  Deep tendon reflexes of 
the upper extremities were tested and were sluggish.  There 
was motor weakness of the upper extremities, which was more 
so on the right than on the left.  He was able to extent and 
flex the digits of both hands.  There was hypoesthesia to 
perception of stimuli at the level of the left hand and 
wrist.  Cold perception as well as position sense as impaired 
in the right upper extremity.  The pertinent diagnoses were 
(1) post traumatic cervical myositis with associated C5-6 
cervical radiculopathy and degenerative disc disease at the 
same level with objective findings as described; and (2) 
Sensory neuropathy involving the hands secondary to cervical 
disk disease.  

The VA spine examination report dated in November 2007 
reflects that the Veteran reported complaints of sharp neck 
pain twice a week with pain going down his arm, but after 
examination it was stated that the Veteran's neck and back 
pains were not intervertebral disc syndrome attacks.  It was 
further stated that he had not had any incapacitating 
episodes of intervertebral disc syndrome during the past 12 
month period.  

Overall, the Board finds that any intervertebral disc 
syndrome which is present is no more than severe in degree.  
Incapacitating episodes requiring bedrest have not been shown 
at any time.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 40 percent for 
cervical strain with degenerative disc disease are not met.  


ORDER

1.  Service connection for a pulmonary disorder is denied.

2.  Service connection for a right foot disorder is denied.

3.  Service connection for a left foot disorder is denied.

4.  An initial disability rating in excess of 60 percent for 
service-connected lumbosacral strain with degenerative disc 
disease is denied.

5.  An initial disability rating in excess of 40 percent for 
service-connected cervical strain with degenerative disc 
disease is denied.


REMAND

In the remand order issued by the Board in January 2001, the 
Board reviewed the information which the Veteran had 
previously provided regarding his claimed stressors.  It was 
noted that the Veteran's reported stressors include seeing a 
soldier killed while cleaning a cannon on an F-4 fighter jet 
in the hanger at Phukat in the Republic of Vietnam in 1971.  
He also said that the soldier was assigned to the maintenance 
unit of the 12 PAC Air Force, and the incident might have 
happened in Quang Yen or Quang Khe.  One of the Veteran's 
close friends was also reportedly killed when his jeep hit a 
landmine on the perimeter of Phukat during the summer of 
1971.  He did not see his friend get killed, but saw the 
remnants of the jeep.  The Veteran indicated that he might 
have his friend's name at his mother's house.  He further 
reported that he served on guard duty and made money runs and 
experienced mortar and rocket attacks and came under small 
arms fire.

In the remand order, the Board specified that the RO should 
advise the Veteran to submit more specific information 
regarding to claimed stressors, and the RO should then send 
what information it has to the service department to see if 
any information can be provided to confirm or verify the 
occurrence of the Veteran's claimed stressors.  The RO 
subsequently sent a stressor development letter to the 
Veteran, and he did not provided any significant information.  
Nevertheless, the RO should have still made an attempt to 
have the available information as noted above stressors 
confirmed by the USASCRUR using the information which was 
already of record.  This was not done.  Accordingly the case 
must be returned to the RO for further action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
verification of the Veteran's claimed 
exposure to stressors by submitting a 
report, consisting of the stressors 
asserted by the Veteran, along with 
copies of the Veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to the 
Army and Joint Service Records Research 
Center (or JSRRC).  The RO should also 
request review of all available records 
for the Veteran's unit while overseas 
which are germane to verification of his 
contended stressors.  If suggested by the 
JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

2.   Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


